 D[)Lt(ISIONS ()OF NA I IONAI. LABOR REL.AIIONS BOARDThorwin Manufacturing Company and InternationalUnion of Electrical, Radio and Machine Workers,AFI,-CIO, CL,C. Case 18 CA 5643July 20. 1979DECISION AND ORDERB M NBRllRS P)NI 1.I.()., MIRPIIY, AND) TR I SI)AI.FUpon a charge duly filed on December 16, 1977,and an amended charge filed on March 24, 1978, bythe International Union of Electrical, Radio and Ma-chine Workers, AFL CIO. CLC. herein called theUnion, the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 18, issued a complaint and notice of hearingon March 29. 1978, against Thorwin ManufacturingCompany. herein called Respondent. In substance.the complaint alleges that Respondent violated Sec-tion 8(a)( I) of the Act by refusing to pay vacation payto certain employees because they had engaged in astrike. On April 10, 1978, Respondent filed an answeradmitting in part and denying in part the allegationsin the complaint.Thereafter, the parties entered into a stipulation inwhich they moved the Board to approve the transferof this proceeding to the Board and waived the mak-ing of findings of fact and conclusions of law by anadministrative law judge and the issuance of an ad-ministrative law judge's decision. The parties furtherstipulated that the entire record in this case shall con-sist of the original charge, the amended charge, thecomplaint and notice of hearing, Respondent's an-swer, the Regional Director's order postponing hear-ing, and a written stipulation of facts with attachedexhibits. They further agreed that no oral testimonywas necessary or desired by any of' the parties.On June 16, 1978, the Board issued its order grant-ing the motion to transfer the proceeding to theBoard, approved the stipulation, and advised the par-ties to file briefs with the Board in Washington, D.C.Thereafter, the General Counsel and Respondentfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Board makesthe following:FINDINGS OF FA(I1. THE BUSINESS OF RESPONDINTIRespondent, a Minnesota corporation with its prin-cipal office and place of business in Lakeville, Minne-sota, is engaged in the manufacture, sale, and distri-bution of metal stampings and related products.During the year ending December 31. 1977. a repre-sentative period, Respondent manufactured, sold.and distributed at its Lakeville, Minnesota. plantproducts valued in excess of $50,000, and shippedfrom said plant directly to points outside the State ofMinnesota products valued in excess of $50,000. Dur-ing the same period, Respondent purchased andcause to be transported and delivered to its Lakeville,Minnesota, plant sheet metals and other goods andmaterials valued in excess of $50,000 directly frompoints outside the State of Minnesota, or from enter-prises within the State of Minnesota which had re-ceived said goods and materials directly from pointsoutside the State of Minnesota.Respondent admits, and we find, that it is, and hasbeen at all times material herein, an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.11. IIE ABOR ()R(;ANIZ.AI(ONRespondent admits, and we find, that the Union isa labor organization within the meaning of Section2(5) of the Act.III. ItIE AI..E(;GE-) NFAIR I.ABOR PRA(CIItESA. The Stipulated FactsThe stipulated facts show that on June 18, 1976,the Union was certified by the Board as the collec-tive-bargaining representative of a unit of Respon-dent's production and maintenance employees. Sub-sequently, the parties engaged in collective-bargaining negotiations, but did not reach completeagreement. As a consequence, several unit employeesengaged in an economic strike against Respondentcommencing on September 15, 1976. Other unit em-ployees who did not participate in the strike crossedthe picket line and continued to work. Respondentreplaced all the striking unit employees prior to thetermination of the strike on November 8, 1977.'Thereafter, on various dates on or after November 8,1977, several of the strikers, including Donald Doyle,Gary Emerson, Gerald Millerbernd, and ShirleyWeierke, wrote letters to Respondent in which eachmade a claim for the unused portion of his or her"earned vacation pay." Respondent, by a letter toeach, refused to honor the claims, stating that it "hasnever been company practice to provide any employ-ees with vacation pay when they' leave the company,"' On that date the Union was decertified by the Board.243 NLRB No. 118(,20 I IIORWIN MANUFA(CILURING C(OMPANYand that it was not obligated to pay employees forany unused vacation. On Fehruary 8. 1978., the Unionrequested on behalf of all the strikers that Respon-dent pay them all the vacation pay that they hadearned for time worked prior to the strike. On Febru-ary 14, 1978, Respondent advised the Union that ithad never been its practice to provide any employeeswith vacation pay when they leave the Company.The stipulated facts further show that Respondent,although never putting its policy with respect to vaca-tions with pay in writing, has a policy whereby em-ployees earn I week's vacation after I year's emplo-ment, and 2 weeks' vacation after 3 years'employment. The vacation earning period begins onMay I of each year and ends on April 30 of the nextyear. Vacations earned during the May I to April 30period are to be taken during the ne.xt May I to April30 period. Respondent has prorated vacations. Re-spondent does not permit any of the unused portionof earned vacation to be carried over to a second MayI to April 30 period, rather an employee's entitlementto the unused portion of earned vacation is frfeited.It is Respondent's policy not to pay the money equiv-alent of unused vacation time to any employee upontermination from employment regardless of the rea-son for termination and upon termination unused va-cation time is forfeited. Respondent has not paid va-cation pay upon termination to any employee whodid not engage in the strike which commenced onabout September 15, 1976. In 1977, however, a non-striking employee had 4 hours of unused vacation asof April 30 and Respcndent paid him for such hours,although Respondent prefers that an employee takevacation and time off from work rather than take themoney equivalent of the vacation time and work atthe same time.In the period from May 1, 1975, through April 30.1976, each of the employees specifically named aboveearned a certain amount of vacation time which ac-crued to each of them as of April 30, 1976. As of thetime each joined the strike, each had not used all ofhis or her accrued vacation time. The parties furtherstipulated that the above-named employees were pre-vented from taking their accrued vacation time be-cause they engaged in the strike and because Respon-dent replaced them prior to the termination of thestrike.B. Contentions of the PartiesThe General Counsel, as noted above, alleges thatRespondent's conduct herein was violative of Section8(a)(1) of the Act. In this regard, he contends, interalia, that the strikers involved herein had accrued va-cation benefits as of April 30, 1976, prior to the strike,and that they were prevented from taking their ac-crued vacation time as of April 30. 1977. the date onwhich their unused vacation time would be forfeitedunder Respondent's policy, because they were en-gaged in a strike and that they were subsequently pre-vented from taking their vacation time because theywere replaced by Respondent. He further points outthat Respondent, in fact, paid vacation pay to oneemployee in lieu of vacation time off from work. lieargues that the denial of accrued vacation benefitshere was, under N.L. R.B. v. Great Dane Trailers., Inc.,388 U.S. 26 (1967). inherently destructive of the em-ployee rights, or sufficient to require Respondent tocome forward with legitimate and substantial busi-ness justification for its action. Finally. the GeneralCounsel argues that Respondent's denial of vacationpay was a consequence of striking and. therefore, wasunlawful under Knuth Bros., Inc.. 229 NLRB 1204(1977).Respondent contends that the instant case is distin-guishable from Great Dane, arguing that there hasbeen no showing here that its conduct was discrimi-natory. It asserts that it uniformly applied its estab-lished policy that vacation time which is not usedwithin the 12-month period following its accrual isforfeited and that no monetary payments are madefor unused vacation time. Additionally, it points outthat the employees involved herein did not claim anyvacation benefits until more than 6 months after theforfeiture date. It further contends that even if suchforfeiture policy is not applicable to these employees.its uniformly applied policy of not paying vacationbenefits to employees who have left active employ-ment prior to their taking vacations was nondiscrimi-natory. Finally, Respondent contends that its vaca-tion policy was designed to afford working employeeswith paid rest and relaxation periods based on need.rather than as an additional form of compensation.and that, therefore, it had legitimate business justifi-cation in denying benefits to the employees herein.C. Discussion and ConclusionsWe find that Respondent's conduct herein was vio-lative of Section 8(a)(1) of the Act, for the followingreasons. In Knuth Bros., Inc., supra, the Board foundthat the employer unlawfully interfered with em-ployee rights by applying the "cut-off' provision of itsvacation policy to replaced strikers. The employer'svacation policy in that case required that an em-ployee had to be on the active payroll on March 1 tobe entitled to any vacation benefits "accumulated"during the previous 12 months. The Board found thatthe replaced strikers were treated in the same manneras other employees terminated prior to March 1: i.e.,they were denied vacation benefits if they were not on I)lC(ISIONS OF NATIONAL. ILABOR RLATIONS BOARI)the active payroll as of that critical date, and therewas no specific evidence of intent to discriminateagainst the strikers fbr having engaged in the strike.The Board concluded that the employer's denial ofthe request for vacation benefits on behalf of thestrikers did not violate Section 8(a)(3). The Board,however, concluded that the employer's conduct vio-lated Section 8(a)(1), stating, in pertinent part:However, the record does fully demonstratethat though the replaced strikers were not deniedvacation benefits because of their protected con-certed activities, that is, the denial was not keyeduniquely and purposely to those activities, theynevertheless were denied such benefits as a conse-quence of their having engaged in such lawfulactivities; that is, the Respondent's vacation pol-icy in effect provides that an employee who en-gages in a lawful economic strike loss his accu-mulated vacation pay if the Employer chooses toreplace him before March I. The policy is, thus.a clear threat of economic loss to employees forengaging in protected concerted activities, andits application to the replaced economic strikersin this proceeding violated, we find, Section8(a)( ) of the Act.2In the instant case, it is undisputed that the strikersinvolved had accrued certain vacation time prior tothe commencement of the strike. Furthermore, asstipulated by the parties, these strikers were pe-vented from taking their accrued vacation time be-cause they engaged in the strike and because Respon-dent replaced them prior to the termination of thestrike. We thus find, as in Knuth Bros.. that the denialof vacation benefits to the strikers here, while not"keyed uniquely and purposely" to their protectedconcerted activities in engaging in the strike, never-theless was a consequence of such activities.) Accord-ingly, we conclude, consistent with that former case,that Respondent's application of its vacation policyso as to require forfeiture of accrued aconomic bene-fits4by the replaced strikers, as a consequence of their2 Knuth Bros., supra at 1205.3 Respondent, in its letters denying the strikers' requests for vacation pay,and the Union's subsequent request on their behalf. referred to the replacedstrikers as falling within the category of employees who "leave the com-pany." However, there is no evidence here, nor any contention. that Respon-dent in fact had terminated the replaced strikers or that they had voluntarilysevered the employment relationship. And, indeed, Respondent in its briefalludes to the recall rights of these employees. Thus, it is clear that Respon-dent's treatment of them as employees "who leave the company." and there-fore as "terminated" employees, was merely a consequence of their havingengaged in a strike4 In finding that the strikers herein are entitled to pay in lieu of vacationtime, we note that Respondent's vacation policy is not the subject of anycollective-bargaining agreement with the Union. Additionally, we emphasizethat, as noted above, Respondent in fact has paid at least one employee inlieu of vacation time off.protected activities in engaging in the strike, violatedSection 8(a)( 1 ) of the Act.5Till REME)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act, we shall order Re-spondent to cease and desist therefrom. We also shallorder Respondent to pay to Donald Doyle. Gary Em-erson, Gerald Millerbernd. and Shirley Weierke themoney equivalent to vacation time which each hadaccrued in the period of May 1, 1975, through andincluding April 30, 1976, but which remained unusedby each as of the time each joined the strike whichcommenced on September 15, 1976, with interestthereon to be computed in accordance with FloridaSteel Corporation, 231 NLRB 651 (1977).6CO()N(CI.()NS o() LAW1. Respondent is an employer within the meaningof Section 2(2) of the Act, and is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By withholding accrued vacation benefits fromits employees as a consequence of their protected con-certed activities in engaging in a strike, Respondentengaged in and is engaging in unfair labor practicesproscribed by Section 8(a)( 1 ) of the Act.4. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Thor-5Respondent. as noted above. contends that its vacation policy was de-signed to afford working employees with paid rest and relaxation based onneed, rather than as an additional form of compensation. and that thereforeit had legitimate business justification for denying vacation benefits to thestrikers. We, however, find that Respondent has failed to establish legitimateand substantial business justifications for its conduct. particularly in iew ofits having granted at least one employee pay in lieu of vacation time off.We find without merit Respondent's reliance on the fact that the replacedstrikers did not request vacation benefits until some 6 months after the April30. 1977, "forfeiture" date in support of' its contention that it has not violatedthe Act. Such circumstance in no way diminishes the unlawful nature andimpact of Respondent's conduct in denying the replaced strikers their ac-crued benefits, nor warrants a finding that it did not violate Sec. 8(a I) ofthe Act.I See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 1962). Theparties stipulated that the General Counsel seeks no remedy on behalf of anyemployees who engaged in the strike herein, other than those employeesspecifically named above.622 THORWIN MANUFACTURING COMPANYwin Manufacturing Company, Lakeville, Minnesota,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Withholding accrued vacation benefits fromemployees as a consequence of their protected con-certed activities in engaging in a strike.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed by Section 7 of the Act.2. Take the following affirmative action which theBoard finds is necessary to effectuate the policies ofthe Act:(a) Pay to Donald Doyle, Gary Emerson, GeraldMillerbernd, and Shirley Weierke, the money equiv-alent to vacation time which each had accrued in theperiod of May 1, 1975, through and including April30, 1976, but which remained unused by each as ofthe time each joined the strike which commenced onSeptember 15. 1976, with interest, in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying.all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amounts dueunder the terms of this Order.(c) Post at its plant in Lakeville, Minnesota, copiesof the attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed byI In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted h Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPOYEESPOSTED BY ORDER OF IENAIIONAI LABOR RELArIONS BOARDAn Agency of the United States GovernmentWE WIlLl NOT withhold accrued vacationbenefits from employees as a consequence oftheir protected concerted activities in engagingin a strike.WE WIll. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed by Sec-tion 7 of the Act.WE XviLI. pay to Donald Doyle Gary Emer-son, Gerald Millerbernd. and Shirle Weirke themoney equivalent to vacation time which eachhad accrued in the period of May 1. 1975,through and including April 30, 1976. but whichremained unused by each as of the time eachjoined the strike which commenced on Septem-ber 15, 1976. with interest.Til()R,,IN M.AN I A( 1I RIN(; (CO()MPANY623